FARR, J.
The action was instituted by John Jerko in the Trumbull Common Pleas to vacate a judgment held by the Kinsman National Bank by reason of a warrant of attorney which was annexed to a note coming into the hands of the bank. The Common Pleas granted the motion to vacate the judgment. Error was prosecuted and in affirming the decision, of the lower court, the Court of Appeals held:
1.The judgment upon warrant of attorney, which was executed, in Pennsylvania is void, for want of jurisdiction. Spence v. Emerine, 46 OS. 433.
2.Court may at any time vacate or set aside a judgment which is void.
3.Invalidity of judgment for want of jurisdiction, renders the judgment void as distinguished from merely voidable; is ground for vacating it, at any time before or after expiration of the term at which it was rendered. Darst v. Phillips, 41 OS. 514.